Citation Nr: 1011426	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-26 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for melanoma.

2.  Entitlement to service connection for pulmonary fibrosis, 
claimed as an upper respiratory problem.  

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service connected 
right knee disability. 

4.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to February 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran appeared at a December 2009 hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
his testimony is contained in the claims folder.  

The issues of entitlement to service connection for melanoma, 
pulmonary fibrosis claimed as an upper respiratory problem, 
and a left knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right knee instability is productive of no 
more than slight impairment, even after consideration for 
additional impairment due to pain, weakness, incoordination 
and fatigability after repetitive motion. 

2.  The Veteran has degenerative joint disease of the right 
knee with limitation of extension to 10 degrees, with at 
least 90 degrees of flexion even after consideration for 
additional impairment due to pain, weakness, incoordination 
and fatigability after repetitive motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for impairment of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5257 
(2009).

2.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease with limitation of extension of 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, 4.71a, Code 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

The record indicates that the Veteran was provided with a 
VCAA notice letter in June 2007.  This letter contained all 
the notification required by 38 C.F.R § 3.159, as defined by 
Pelegrini and Dingess.  It was provided to him prior to the 
initial adjudication of his claim.  The Board concludes that 
the duty to notify has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran has been 
afforded VA examinations of his disability.  In addition, all 
identified records that are available have been obtained.  As 
noted, the Veteran also presented testimony at a December 
2009 hearing.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Increased Evaluation

The Veteran contends that the 10 percent evaluation currently 
assigned to his right knee disability is inadequate to 
reflect the impairment that results.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board will consider whether or not a staged 
rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Entitlement to service connection for a right knee disability 
was established in a May 1993 rating decision.  This decision 
assigned a 10 percent evaluation under the rating code 
38 C.F.R. § 4.71a, Code 5257 for other impairment of the 
knee.  This evaluation currently remains in effect.  

Impairment of the knee resulting in severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  Moderate impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 20 percent 
disabling.  Slight impairment merits a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5257.

Although the Veteran's right knee has been evaluated on the 
basis of subluxation and instability to this point, the 
Acting General Counsel of the VA has stated that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not appear to involve limitation of 
motion, and another diagnostic code predicated upon 
limitation of motion may be applicable, the other diagnostic 
code must be considered.  For a knee disability rated under 
38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 
5261 does not need to be compensable but must at least meet 
the criteria for a zero percent rating.  A separate rating 
for arthritis could also be established based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.  

Separate evaluations may be assigned when there is loss of 
both extension and flexion of the knee.  VAOPGCPREC 9-04.

Normal range of motion of the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II. 

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The Veteran was afforded a VA examination of his right knee 
in December 2007.  He stated that a recent magnetic resonance 
imaging (MRI) study demonstrated that he had a torn anterior 
cruciate ligament (ACL).  The Veteran reported increased pain 
in the right knee.  He denied constant pain but had 
intermittent locking with stiffness and instability.  He 
denied swelling.  The Veteran reported daily pain flare-ups 
that reached seven on a scale of 10, with 10 being the most 
severe pain.  He used a cane.  On examination, he lacked 10 
degrees of extension to midline with pain.  Flexion was from 
zero to 90 degrees actively and passively.  The range of 
motion was not additionally limited following repetitive use.  
The right knee had a six millimeter anterior displacement.  
The drawer sign posteriorly was intact, as were Lachman's and 
varus/valgus stressing.  There was palpable tenderness of the 
right medial joint space with crepitus grade one and 
McMurray's for meniscal derangement.  The diagnoses included 
right medial meniscal derangement, chondromalacia, and right 
anterior cruciate ligament instability.  

VA treatment records from January 2008 show that he was seen 
for a routine examination.  An examination of the extremities 
states that the Veteran had full range of motion in all 
joints and a normal gait.  

July 2008 VA treatment records indicate that the Veteran was 
comfortable with the current pain level and management.  The 
location of his pain was both knees.  Additional July 2008 
records contain a diagnosis of degenerative joint disease. 

The Veteran had an additional VA examination of his joints in 
December 2008.  The claims folder was reviewed by the 
examiner.  The Veteran gave a history of having injured his 
right knee in a martial arts class during active duty.  He 
states that this was initially diagnosed as an unusual strain 
or meniscus tear but he was later told that it was an ACL 
tear.  The tear had never been repaired.  The Veteran 
reported a gradual worsening of his pain throughout his 
military career as well as since discharge.  Currently, the 
Veteran complained of bilateral knee pain on a daily basis.  
He said that on average the pain was about a six out of ten 
in intensity.  He reported occasional locking, instability, 
and swelling, as well as significant stiffness in each knee.  
The Veteran reported that his occupation was not affected and 
that he could still do his activities of daily living without 
difficulty.  He denied flare-ups, but used bilateral knee 
braces.  The Veteran indicated that the knee braces provided 
minimal improvement, but he did not use any other assistive 
devices.  

On examination, he had extension to approximately 10 degrees, 
and was unable to fully extent to zero degrees.  There was 
flexion in each knee to 120 degrees.  He had pain throughout 
the entire range of motion.  The examiner stated that the 
range of motion was as measured, and it was not additionally 
limited following repetitive use at the examination.  There 
was no crepitus, joint warmth, redness or swelling.  The 
Veteran had significant tenderness to palpation at the 
peripatellar regions bilaterally and also over the bilateral 
pes anserine bursa regions.  The right knee had a slightly 
positive Lachman test and anterior drawer test, but these 
were both very slight and subtle.  There was a normal 
McMurray test.  An X-ray study showed mild to moderate 
degenerative joint disease with sclerosis and osteophytes.  
There was also a slight decrease in the medial compartment 
joint space of the right knee.  The diagnoses included 
degenerative joint disease of the knees, and right anterior 
cruciate ligament tear.  However, the examiner noted that the 
review of the claims folder shows that it does not include 
the MRI on which the diagnosis of a right ACL tear was based.  

The Board finds that entitlement to an increased evaluation 
under the rating code for other impairment of the knee is not 
warranted.  The Veteran reports occasional locking and 
instability.  He also had pain and reported flare-ups in 
December 2007 but denied flare-ups in December 2008.  
Objective testing on the December 2007 examination showed the 
right knee had a six millimeter anterior displacement, but 
the drawer sign posteriorly was intact, as were Lachman's and 
varus/valgus stressing.  The objective testing conducted in 
December 2008 found that the right knee had a slightly 
positive Lachman test and anterior drawer test, but these 
were both very slight and subtle.  There was a normal 
McMurray test.  Both examinations found that there was no 
additional impairment due to pain, weakness, incoordination 
or fatigability after repetitive motion.  The Board finds 
that the Veteran's reports of occasional instability with 
objective evidence of only a slightly positive Lachman test 
and anterior drawer test and no additional functional 
impairment with repetitive motion equates to no more than 
slight impairment, which merits continuation of the 10 
percent evaluation that is currently assigned.  38 C.F.R. 
§ 4.71a, Code 5257.  

However, the Board also finds that the Veteran is entitled to 
a separate 10 percent evaluation based on limitation of 
extension in addition to his instability.  The December 2008 
examination report includes X-ray confirmation of 
degenerative joint disease.  Both the December 2007 and 
December 2008 examinations found that the Veteran lacks 10 
degrees of full extension.  Thus, the Veteran is entitled to 
a 10 percent evaluation for loss of extension in addition to 
the 10 percent evaluation for impairment of the knee.  
VAOPGCPREC 9-98, 38 C.F.R. § 4.71a, Code 5261.  

The Board has also considered entitlement to a separate 
evaluation for loss of flexion but this is not supported by 
the evidence.  The December 2007 examination shows that the 
Veteran had flexion to 90 degrees, and his flexion was to 120 
degrees in December 2008.  There was no additional loss of 
flexion due to pain, weakness, incoordination or fatigability 
after repetitive motion on either examination.  While this is 
less than full flexion, it does not meet the requirements for 
even a zero percent evaluation, which means that a separate 
evaluation for loss of flexion is not warranted.  VAOPGCPREC 
9-98, VAOPGCPREC 9-04, 38 C.F.R. § 4.71a, Code 5260.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
impairment of the right knee is denied.  

A separate 10 percent rating for degenerative arthritis of 
the right knee with limitation of extension to 10 percent is 
granted, subject to the provisions governing the award of 
monetary benefits. 


REMAND

The Veteran contends that he has developed melanoma as a 
result of intense sunlight exposure during active service.  
An August 2006 private doctor notes that the Veteran lived in 
Florida for many years as a young adult and reports heavy 
ultraviolet exposure at that time.  

The Veteran also contends that he has developed a respiratory 
disability as a result of active service.  He states that he 
was exposed to various chemicals in conditions with poor 
ventilation while performing his duties as a jet engine 
mechanic during active service.  A review of his service 
records confirms that the Veteran was a jet engine mechanic.  
The Veteran argues that he has experienced respiratory 
problems since that time and that they have become worse over 
the years.  

Finally, the Veteran contends that he has developed a left 
knee disability due to active service.  He has argued that 
this disability developed as a result of altered gait due to 
his service connected right knee disability.  However, recent 
private medical records show that the Veteran also claims to 
have injured his left knee at the same time he injured the 
right knee.  Furthermore, he claims to have received 
treatment for left knee complaints during service, and to 
have experienced his current left knee disability since 
discharge from service.  The Board notes that a January 1993 
VA examination includes an impression of a history and 
physical examination consistent with possible early 
degenerative changes of the left knee.  An X-ray study 
confirmed mild degenerative joint disease of the left knee.  
This examination was conducted less than two years after the 
Veteran's discharge from service.  

The Veteran was provided with a VA examination of his left 
knee disability in December 2008, and the examiner expressed 
an opinion as to the possibility of a relationship between 
the left knee disability and the service connected right knee 
disability.  Unfortunately, the examiner was not asked to 
express an opinion as to whether or not the left knee 
disability may have been directly related to active service.  
Given the Veteran's current statements about an injury in 
service, his testimony about having received treatment for 
left knee complaints during service, and the finding of mild 
degenerative joint disease of the left knee only two years 
after discharge, the Board believes that an additional 
opinion addressing direct causation must be obtained.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, given that there is evidence that each of the 
Veteran's claimed disabilities may be associated with active 
service, but insufficient information to reach a final 
decision, the Board finds that the Veteran should be 
scheduled for examinations of these disabilities in order to 
determine their current nature and etiology.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the 
disabilities on appeal.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Appropriate efforts must be 
made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts 
in this regard, in order to allow him 
the opportunity to obtain and submit 
those records for VA review.

2.  Schedule the Veteran for a 
dermatology examination.  All indicated 
tests and studies should be conducted.  
The claims folder must be made 
available to the examiner for use in 
the study of this case.  After 
completion of the interview with the 
Veteran, the review of the claims 
folder, and the examination, the 
examiner should be asked to express the 
following opinion:

Is it as likely as not that the 
Veteran's recurring melanoma has 
developed as a result of ultraviolet 
exposure or other factors during active 
service?  The reasons and bases for the 
opinion should be included. 

3.  Schedule the Veteran for a 
respiratory examination.  All indicated 
tests and studies should be conducted.  
The claims folder must be made 
available to the examiner for use in 
the study of this case.  The Veteran 
should be asked to specifically 
identify the chemicals to which he 
believes he was exposed, if possible.  
After completion of the interview with 
the Veteran, the review of the claims 
folder, and the examination, the 
examiner should be asked to express the 
following opinion(s):

a) What is the current diagnosis or 
diagnoses of the Veteran's respiratory 
disabilities?

b) For each diagnosed disability, is it 
as likely as not that it developed as a 
result of exposure to chemicals during 
service or otherwise related to 
service?  The reasons and bases for the 
opinion should be included. 

4.  Schedule the Veteran for an 
orthopedic examination.  All indicated 
tests and studies should be conducted.  
The claims folder must be made 
available to the examiner for use in 
the study of this case.  The examiner's 
attention is especially directed to the 
January 1993 VA examination.  After 
completion of the interview with the 
Veteran, the review of the claims 
folder, and the examination, the 
examiner should be asked to express the 
following opinion:

Is it as likely as not that the 
Veteran's left knee disability has 
developed as a result of incident or 
injury during active service?  The 
reasons and bases for the opinion 
should be included. 

5.  The examiners should be reminded 
that merely stating that an opinion 
cannot be offered without resorting to 
speculation does not meet the duty to 
assist.  Such examinations have been 
held to be inadequate without providing 
reasons and bases as to why an opinion 
cannot be offered without speculation.  
They are essentially held to be "non 
responsive" to the request for an 
opinion without explanation.  See Barr 
v. Nicholson, 12 Vet. App. 303 (2007).  
Therefore, if any of the examiners find 
that they are unable to express the 
requested opinion, medical reasons and 
bases as to why the opinion cannot be 
stated should be provided. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


